United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
FEDERAL BUREAU OF PRISONS, FEDERAL
CORRECTIONAL INSTITUTION, Estill, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1382
Issued: January 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 11, 2019 appellant, through counsel, filed a timely appeal from a May 3, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted September 2, 2018 employment incident.
FACTUAL HISTORY
On September 20, 2018 appellant, then a 43-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on September 2, 2018 he experienced shortness of breath
and a rapid heart rate while in the performance of duty. He explained that he was dragging a bag
of inmate property when he started to feel like he could not breathe. Appellant stopped work on
September 3, 2018.
In a September 10, 2018 medical note, Dr. Yotam Papo, Board-certified in internal
medicine, indicated that he treated appellant from September 5 to 11, 2018 and held him off work
until September 17, 2018. He provided restrictions limiting appellant to lifting no greater than 10
pounds upon return to work.
In medical notes dated September 13 and 20, 2018, Dr. Malcolm Horry, Board-certified in
family medicine, excused appellant from work until October 4, 2018.
In a September 26, 2018 development letter, OWCP notified appellant that the information
he submitted was insufficient to support his claim. It advised him of the type of factual and medical
evidence required to establish his traumatic injury claim and provided a factual questionnaire
inquiring about the circumstances surrounding his claimed injury for his completion. OWCP
afforded appellant 30 days to respond.
Appellant subsequently provided a September 2, 2018 staff injury assessment form with
an illegible signature. The form noted that he was found to be breathing heavily with a rapid heart
rate.
In a September 5, 2018 medical report, Dr. Robert Rhame, Board-certified in family
medicine, noted that appellant was experiencing shortness of breath and chest pain since
performing some heavy lifting at work on September 2, 2018. He also noted appellant’s history
of pulmonary embolus, sarcoidosis and an enlarged heart. Based on a computerized tomography
(CT) scan of appellant’s chest performed by Dr. Sandra Lawrence, a Board-certified radiologist,
Dr. Rhame diagnosed appellant with bilateral pulmonary embolism and admitted him for further
treatment.
In a September 10, 2018 medical report, Dr. Papo provided a discharge summary in which
he recounted appellant’s history of treatment in relation to his pulmonary embolism. He noted that
appellant still experienced some nausea and shortness of breath, but that he had improved overall.
Dr. Papo also made note of appellant’s diagnosis of deep vein thrombosis (DVT) and pulmonary
embolism in 2016. He recommended that appellant follow up with his primary care provider in
one week.

2

In a September 13, 2018 duty status report (Form CA-17), Dr. Horry noted appellant’s
diagnosis of bilateral pulmonary embolus and DVT. He also indicated that appellant was unable
to return to work.
In Part B of an authorization for examination and/or treatment form (Form CA-16) of even
date, Dr. Horry noted that a September 5, 2018 CT scan of appellant’s chest demonstrated a
pulmonary embolism, the onset of which occurred after appellant experienced chest pain,
palpitations and shortness of breath while lifting at work. He also indicated that appellant had a
previous episode of pulmonary embolism prior to the September 2, 2018 employment incident.
Dr. Horry checked a box marked “yes” indicating that the diagnosed condition had been caused or
aggravated by an employment activity.
In an October 3, 2018 response to OWCP’s September 26, 2018 questionnaire, appellant
explained that he was moving inmate property, which was extremely heavy, from a housing unit
to a special housing unit to be secured and that while dragging the bag, he began to feel short of
breath, dizzy, weak and developed chest pain. He went into the medical unit afterwards, but did
not immediately file a claim because he was still recovering in the intensive care unit (ICU).
Appellant also explained that he was previously diagnosed with a pulmonary embolism four years
prior.
In an October 4, 2018 narrative medical report, Dr. Horry explained that he first examined
appellant on September 5, 2018 when he presented with chest pain that started on September 2,
2018 after lifting something heavy at work. He noted appellant’s diagnosis of bilateral pulmonary
embolism and reviewed his history of treatment from September 5 to October 4, 2018. Dr. Horry
also noted that appellant had now experienced two episodes of pulmonary embolism without a
recognized provoking cause. He held appellant off work until November 1, 2018.
Appellant also submitted an October 4, 2018 Form CA-17 from Dr. Horry, again noting
his diagnosis of a pulmonary embolism affecting both of his lungs and that he was unable to work.
By decision dated October 29, 2018, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish causal relationship between his diagnosed
medical condition and the accepted September 2, 2018 work incident.
OWCP continued to receive evidence. In an October 4, 2018 medical report, Dr. Horry
noted that appellant’s shortness of breath, exhaustion, fatigue and nausea continued. He indicated
that appellant was slowly recovering and recommended that he remain off work for another month.
Appellant also provided a November 1, 2018 medical report from another follow-up
appointment with Dr. Horry wherein he noted that while appellant still experienced shortness of
breath and tiredness, he had some light improvement. Dr. Horry recommended that appellant
remain off work for an additional month.
On November 15, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review.
Appellant subsequently provided a January 16, 2019 narrative medical report from
Dr. Steve Akman, Board-certified in internal medicine. Dr. Akman indicated that he was aware
3

of appellant’s prior history of pulmonary emboli and that the medical records from his fall 2018
pulmonary emboli were not available to him during his evaluation. He noted appellant’s history
of treatment and opined that he had multiple risk factors for developing multiple pulmonary emboli
related to his obesity, proven pulmonary sarcoidosis and sleep apnea. Dr. Akman also opined that
appellant should not perform work duties that might put him at risk for physical trauma, require
heavy lifting or exertion or long periods of immobility.
In a January 18, 2018 letter, Dr. Brad Kelly, Board-certified in family medicine, noted that
appellant was hospitalized from September 5 to 10, 2018 due to blood clots in his lungs. He opined
that it was reasonable to assume that he became symptomatic of these clots due to overexerting
himself while at work as a correctional officer.
On March 20, 2019 a telephonic hearing was held before an OWCP hearing representative.
During the hearing, appellant explained that he was dragging a duffle bag full of inmate property
to the special housing unit because it was too heavy to carry when he became dizzy and short of
breath. He went to the emergency room the following day after his symptoms did not improve.
Appellant contended that carrying the heavy duffle bag on September 2, 2018 caused blood clots
to dislodge and migrate to his lungs, causing his condition. The hearing representative advised
appellant of the medical evidence needed to establish his claim and kept the record open for 30
days for the submission of additional evidence.
By decision dated May 3, 2019, OWCP’s hearing representative affirmed the prior
decision, finding that the medical evidence of record was insufficient to establish causal
relationship between the diagnosed conditions and the accepted September 2, 2018 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.8
To establish causal relationship between the claimed condition and the employment
incident, the employee must submit rationalized medical opinion evidence.9 The opinion of the
physician must be based on a complete factual and medical background, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment incident identified by
the claimant.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted September 2, 2018 employment incident.
In his January 16, 2019 narrative medical report, Dr. Akman noted appellant’s history of
pulmonary emboli and history of treatment, but noted that he did not have access to appellant’s
medical records during his evaluation. He opined that appellant’s multiple risk factors related to
his obesity, proven pulmonary sarcoidosis and sleep apnea along with work duties requiring heavy
lifting or exertion were factors for developing multiple pulmonary emboli. Dr. Akman’s report,
however, is not based on a complete factual and medical history of injury as he acknowledged that
he did not have access to appellant’s medical records at the time he made his evaluation. As noted
above, the opinion of a physician must be based on a complete factual and medical background.11
Furthermore, although his report contains an affirmative opinion on causal relationship, it is not
sufficiently rationalized. The Board has held that a report is of limited probative value regarding
causal relationship if it does not contain medical rationale explaining how a given medical
condition/disability was related to the employment incident.12 The need for a rationalized medical
opinion is especially important in this case as the evidence suggests that appellant had preexisting

6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

See K.V., Docket No. 18-0723 (issued November 9, 2018).

10

I.J., 59 ECAB 408 (2008).

11

Id.

12

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relation between work factors and
a diagnosed condition/disability).

5

medical conditions.13 For these reasons, Dr. Akman’s report is insufficient to meet appellant’s
burden of proof.
In his January 18, 2019 medical report, Dr. Kelly provided that it was “reasonable to
assume” that appellant became symptomatic of the blood clots found in his lungs due to overexerting himself while at work as a correctional officer. The Board has held, however, that medical
opinions that are speculative or equivocal in character are of diminished probative value.14
Therefore, Dr. Kelly’s report is also insufficient to meet appellant’s burden of proof.
In his October 4, 2018 narrative medical report, Dr. Horry indicated that appellant’s
pulmonary embolism started on September 2, 2018, after lifting something heavy at work, but he
also provided that he did not recognize a provoking cause of appellant’s condition. While he
recognized that appellant’s symptoms began on September 2, 2018 while at work, the Board has
held that neither the mere fact that a disease or condition manifests itself during a period of
employment is sufficient to establish causal relationship.15 Dr. Horry did not otherwise
sufficiently explain why his examination findings led him to conclude the September 2, 2018
employment incident caused or aggravated appellant’s condition. Thus, his medical report is of
limited probative value and insufficient to establish appellant’s burden of proof.
In Part B of a September 13, 2018 Form CA-16, Dr. Horry provided that a September 5,
2018 CT scan of appellant’s chest diagnosed appellant with a pulmonary embolism, the onset of
which occurred after appellant experienced chest pain, palpitations and shortness of breath while
lifting at work. He also checked a box marked “yes” indicating that appellant’s diagnosed
condition had been caused or aggravated by an employment activity. The Board has held that a
checkmark or affirmative notation in response to a form question on causal relationship is
insufficient, without medical rationale, to establish causal relationship.16 Accordingly, the Board
finds that Dr. Horry’s September 13, 2018 report is insufficient to meet appellant’s burden of
proof.
The remaining medical evidence from Dr. Horry consists of medical reports, CA-17 forms
and notes dated from September 13 to November 1, 2018. Dr. Horry’s reports provided updates
on appellant’s condition from multiple follow-up appointments and recognized appellant’s
diagnosis of a pulmonary embolism. He also made note of his related symptoms, including
shortness of breath and tiredness. However, nowhere within Dr. Horry’s remaining medical
evidence does he offer an opinion as to whether appellant’s condition was work related. Medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no

13

See M.E., Docket No. 18-0940 (issued June 11, 2019); E.V., Docket No. 17-0417 (issued September 13, 2017).

14

See D.D., 57 ECAB 734 (2006).

15

T.C., Docket No. 18-1767 (issued March 15, 2019).

16

See Y.T., Docket No. 17-1559 (issued March 20, 2018).

6

probative value on the issue of causal relationship.17 Therefore, Dr. Horry’s remaining medical
evidence is also insufficient to establish the claim.
Similarly, in Dr. Papo’s September 10, 2018 medical report he recounted appellant’s
history of treatment in relation to his pulmonary embolism and also his 2016 DVT and pulmonary
embolism. However, he offered no opinion regarding the cause of appellant’s medical conditions.
As explained above, medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.18 Moreover, the
need for rationalized medical opinion based on medical rationale is especially important in this
case as the evidence suggests that appellant had preexisting medical conditions.19 For this reason,
Dr. Papo’s report is insufficient to meet appellant’s burden of proof.
In his September 5, 2018 medical report, Dr. Rhame noted that appellant had been
experiencing shortness of breath and chest pain since performing some heavy lifting at work on
September 2, 2018. Although his opinion generally supported causal relationship between the
accepted employment incident and appellant’s diagnosed condition, Dr. Rhame did not provide
sufficient rationale explaining this conclusion. As noted above, a mere conclusion without the
necessary rationale explaining how and why the physician believes that a claimant’s accepted
incident resulted in the diagnosed condition is insufficient to meet appellant’s burden of proof.20
Accordingly, Dr. Rhame’s report is insufficient to meet appellant’s burden of proof.
Finally, appellant submitted a September 2, 2018 staff injury assessment with an illegible
signature. The Board has held, a report that is unsigned or bears an illegible signature lacks proper
identification that the author is a physician and cannot be considered probative medical evidence.21
Therefore, this report is of no probative value and is insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishing a medical
condition causally related to the accepted September 2, 2018 employment incident, the Board finds
that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted September 2, 2018 employment incident.
17

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

18

Id.

19

Supra note 12.

20

Supra note 15.

21

See L.M., Docket No. 18-0473 (issued October 22, 2018); Merton J. Sills, 39 ECAB 572, 575 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 6, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

